EXHIBIT 10.03D

 

PERFORMANCE-BASED RESTRICTED SHARE AGREEMENT

 

This Agreement is made and entered into on January 4, 2005, between The E.W.
Scripps Company (“Company”) and Mark Contreras (“Grantee”).

 

The parties agree as follows:

 

1. The Company hereby delivers to Grantee a performance-based award of 4,000
Class A Common Shares of the Company, subject to the terms and conditions of
this Agreement and of the Company’s 1997 Long-Term Incentive Plan (the “Plan”).
All capitalized terms used and not defined herein shall have the meanings
provided therefor in the Plan.

 

2. (a) The number of shares Grantee may earn pursuant to this Agreement is
4,000. The performance measures for earning the first 1,000 of the shares are as
follows:

 

  •   500 shares will be earned if the Company’s newspaper division internet
revenue for 2005 equals or exceeds $20 million.

 

  •   500 shares will be earned if Grantee develops successfully, as determined
by senior management of the Company, new performance measures for the local
newspapers’ management teams based on local market share and overall revenue
growth.

 

(b) Performance measures for the second 1,000 of the shares that may be earned
pursuant to this Agreement shall be established by senior management of the
Company by February 15, 2006, and performance measures for the remaining 2,000
of the shares that may be earned pursuant to this Agreement shall be established
by such management by February 15, 2007.

 

3. Grantee shall have no rights, as a shareholder or otherwise, with respect to
shares that may be earned under this Agreement until such shares have been
earned.

 

4. Any shares earned under this Agreement (“Earned Shares”) will vest on the
January 1 that first follows the year with respect to which they were earned.

 

5. If Grantee ceases to be an employee of the Company or any subsidiary thereof
due to death, Disability or Retirement prior to the end of a year with respect
to which he may earn shares hereunder, or if there is a Change in Control of the
Company or the subsidiary employing Grantee prior to the end of such year,
Grantee (or his representative) shall receive, on or about February 15 of the
immediately following year, a certificate for such number of shares (if any) as
he would have earned under this Agreement had he remained employed by the
Company or such subsidiary for all of the year in which his death, Disability or
Retirement occurred.

 

6. Shares that are not earned or deemed earned in accordance with Section 2 or 5
of this Agreement will be forfeited.



--------------------------------------------------------------------------------

7. A certificate for Earned Shares will be delivered to Grantee. The Company may
require, as a condition of the delivery of the certificate, that Grantee sign
such further documents as the Company reasonably determines to be necessary or
appropriate to assure compliance with the requirements of federal and state
securities laws.

 

8. The Company may require as a condition to the delivery of certificates for
Earned Shares under this Agreement, that Grantee pay to the Company, in cash,
any federal, state or local taxes of any kind required by law to be withheld
with respect to delivery of such certificates. Grantee, at his discretion, may
elect to pay such taxes with shares previously acquired by Grantee or Earned
Shares deliverable to Grantee in connection with this award. The fair market
value of Class A Common Shares withheld by the Company from this award or
tendered to the Company for the satisfaction of such tax withholding obligations
will be determined on the date such shares are withheld or tendered.

 

9. The terms and conditions contained in the Plan, as it may be amended from
time to time in the future, are incorporated by reference into and made a part
of this Agreement. All provisions of this Agreement are made subject to the
terms of the Plan, as amended. In the event there is any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

10. This Agreement is governed by Ohio law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
noted above.

 

THE E.W. SCRIPPS COMPANY   GRANTEE

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

By:

 

Kenneth A. Lowe

 

Mark Contreras

Its:

 

President and Chief Executive Officer

   